Citation Nr: 0504830	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-12 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  He died in May 1951.

This case comes to the Board of Veterans' Appeals from s 
December 2002 rating action of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
appellant has since relocated to the jurisdiction of the 
Roanoke, Virginia VARO.


FINDINGS OF FACT

1.  The VA has fully informed the appellant of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A Board decision in July 1974 denied the appellant 
service connection for the cause of the veteran's death.  No 
timely appeal to this action was filed, and the decision 
became final.

3.  Evidence received since the July 1974 Board decision is 
not new, and does not bear substantially and directly on the 
matter at hand; it is not so significant that it must be 
considered with all evidence of record in order to fairly 
adjudicate the appeal.


CONCLUSION OF LAW

1. The Board decisions of July 1974 is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100 (2004).

2. No new and material evidence has been received since the 
July 1974 Board decision to reopen a claim for service 
connection for the cause of the veteran's death. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  

Received in March 2001 was the appellant's request to reopen 
the claim for service connection for the cause of the 
veteran's death.  On December 10, 2002, the RO determined 
that new and material evidence had not been submitted to 
reopen the appellant's claim.  On December 12, 2002, the RO 
informed the appellant by letter of their decision, and 
described to her what constituted "new and material 
evidence".  A letter dated in March 2003 informed the 
appellant of the requirements of VCAA for both notice and 
duty to assist her in completing her claim.  A May 2003 
statement of the case provide the appellant with the law and 
regulations addressing VCAA.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim. 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)). However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001. 66 Fed. Reg. at 45,620. Because the 
appellant's claim was received in July 2000, the amended 
regulations are not for application.

Factual Background

In July 1974, the Board denied the appellant service 
connection for the cause of the veteran's death.  The Board's 
decision of July 1974 is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 (2003).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

The evidence of record at the time of the July 1974 Board 
decision consisted of the veteran's service medical records 
reflecting treatment for varicose veins of the right leg.  
The separation physical examination noted the right leg 
varicose veins, and also found the cardiovascular and 
genitourinary systems to be normal.  Service connection for 
right leg varicose veins was granted in 1946, and a 
noncompensable rating was assigned.  Service connection was 
later severed, when it was determined that the varicose veins 
pre-existed service and were not aggravated therein.  

In May 1951, the veteran died.  The certificate of death 
listed the cause of death as "natural causes".  

Subsequent to the veteran's death, the appellant submitted an 
outpatient record from the Harlem Hospital showing that in 
March 1951, the veteran was seen at the clinic for varicose 
veins.  Also submitted was a partial report of the veteran's 
autopsy listing only the causes of death.  The causes of 
death were listed as bilateral bronchopneumonia and bilateral 
pyelitis.  A letter from the appellant in 1972 was to the 
effect that she saw the words "myocardial infarction" on 
the autopsy report as a cause of the veteran's death.

Also of record was a November 1972 statement from L.F. 
Novick, M.D. who opined that after reviewing the veteran's 
medical history, the partial autopsy, and other records, he 
believed that the right leg varicose veins were aggravated by 
an injury in service, and that death by myocardial infarction 
would suggest a relationship between embolic phenomena 
secondary to the varicosities.  Also of record was a 
statement from S. Brisbane, M.D., was to the effect that the 
veteran might possibly have had a massive pulmonary embolus.  
U. Boeri, M.D. also opined that the veteran's terminal 
illness was related to his varicose veins.  

Also associated with the claims folder is a report from the 
Harlem Hospital regarding the veteran's terminal 
hospitalization.  The diagnoses were bilateral 
bronchopneumonia and bilateral pyelitis.  

A statement from M. Grossi, M.D. also opined that the 
veteran's death was related to varicose veins which were 
aggravated in service.  However, the physician was shown to 
be the Director of Child Health for New York City.  

Additional statements from H. Davis, M.D. and L. Middleton, 
M.D. suggested the possibility that the veteran's death was 
related to service.  

A VA field examiner attempted to obtain the complete autopsy 
report, but was informed that the record had been destroyed 
by fire in 1955.

In the July 1974 Board decision, the Board concluded that 
there was no evidence that the veteran's death was the result 
of a myocardial infarction, only that he died of natural 
causes.  Partial autopsy records show the cause of death as 
bilateral bronchopneumonia and bilateral pyelitis.  Neither 
were a cardiovascular or bilateral bronchopneumonia and 
bilateral pyelitis noted in service.  Finally, the Board 
dismissed the private medical statements from physicians who 
reviewed the veteran's partial medical records almost 20 
years after his death as being based on numerous assumptions, 
conjecture and speculation.  The Board concluded that there 
was no evidence to relate the cause of death to any condition 
manifested in service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For 
purposes of 38 U.S.C.A. § 1110, a veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 C.F.R. § 3.304(b). A preexisting injury or disease 
is considered aggravated by military service where there is 
an increase in disability during service, absent a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence. 38 C.F.R. § 
3.306(b).

The evidence received since the 1974 Board decision consists 
entirely of letters from the appellant reiterating statements 
she made prior to the 1974 Board decision.  Her statements 
offer no evidence to support her contention that the 
veteran's death was related to a disorder incurred in or 
aggravated by service.  Thus, her recently submitted 
statements do not bear directly and substantially on the 
dispositive issue before the Board, such that the evidence is 
not so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the claim. 
Therefore, the evidence is not new and material within the 
meaning of VA regulation. 38 C.F.R. § 3.156(a).  In the 
absence of new and material evidence, the claim is not 
reopened. 38 U.S.C.A. § 5108.




ORDER

As no new and material evidence has been received, the claim 
for service connection for the cause of the veteran's death 
is not reopened. The appeal is denied.


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


